Stephens, J.
1. It is essential to the validity of a petition for certiorari, that, as provided in an act approved August 18, 1924 (Ga. L. 1924, p. 59), amending 'section 4365 of the Civil Code, “All certiorari proceedings shall be filed in the clerk's office within ten days from the date of their sanction.” Where a certiorari is dismissed because of want of compliance with the provisions of this act, the petition for certiorari and the writ of certiorari are invalid, and for this reason there has been no case pending which could be recommenced within six months, as provided in section 4381 of the Civil Code. See Barrett v. Devine, 60 Ga. 632; Shaw v. Griffin, 65 Ga. 304; Hilt v. Young, 116 Ga. 708 (43 S. E. 76).
2. As it would not have been error for the judge of the superior court to refuse to sanction the petition for certiorari which purported to be a renewal of former certiorari proceedings, if the court erred, because it had no authority to do so, in revoking the order of sanction upon the petition for certiorari, such error was harmless to the petitioner, and he can not complain. Brown v. Seals, 17 Ga. App. 4 (86 S. E. 277) ; Brackett v. Sebastian, 18 Ga. App. 525 (89 S. E. 1102).

Judgments affirmed.


Jenhims, P. J., and Sutton, J., concur.

T. B. Higdon, for plaintiff in error.
G. N. Davie, J. F. Kemp, contra.